                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 PHILIP CHARVAT, on behalf of himself                  CASE NO. 2:18-CV-190-MHW
 and others similarly situated,

                       Plaintiff,
                                                       JUDGE MICHAEL H. WATSON
               v.
                                                       MAGISTRATE JUDGE CHELSEY M.
 THE SOUTHARD CORPORATION, et al.,                     VASCURA

                       Defendants.

              ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION
                FOR EXTENSION OF AMENDED CASE SCHEDULE

       For good cause shown, Defendants’ Unopposed Motion for Extension of the Amended

Case Schedule is GRANTED. The case schedule set forth in the Court’s Order Granting

Plaintiff’s Motion to Extend Deadlines entered on June 17, 2020 (Doc. No. 78) is hereby amended

as follows:

                                                    PREVIOUSLY          EXTENDED TO:
                                                    SET FOR:

 Rebuttal Expert Report Deadline:                   July 17, 2020       August 17, 2020

 Discovery Deadline:                                August 3, 2020      September 3, 2020

 Motion to Certify Class:                           September 4, 2020   October 5, 2020

 Defendants’ Memorandum in Opposition to
 Motion to Certify Class:                           October 16, 2020    November 16, 2020

       The deadline for filing dispositive motions, set for 60 days after the Court’s ruling on

Plaintiff’s Motion to Certify, remains unchanged.

       IT IS SO ORDERED.



                                                      _/s/ Chelsey M. Vascura __________
                                                      UNITED STATES MAGISTRATE JUDGE
